Case 1:17-cr-00101-LEK Document 821 Filed 01/28/20 Page 1 of 2              PageID #: 7190

                                MINUTE ORDER



 CASE NUMBER:            CRIMINAL NO. 17-00101 LEK-1
 CASE NAME:              USA v. (1) Anthony T. Williams


       JUDGE:      Leslie E. Kobayashi           DATE:            1/28/2020

EO: COURT ORDER GRANTING IN PART AND DENYING IN PART
DEFENDANT’S MOTION FOR EXTENSION OF TIME TO FILE ADDITIONAL
MOTIONS IN LIMINE AND SUBMIT JURY INSTRUCTIONS

       On January 15, 2020, pro se Defendant Anthony T. Williams (“Defendant”),
through his stand-by counsel, Lars Isaacson, Esq., filed Defendant’s Motion for Extension
of Time to File Additional Motions in Limine and Submit Jury Instructions (“Motion”).
[Dkt. no. 774.] The Court finds that: the Motion is suitable for disposition without a
hearing pursuant to Local Rule 7.1(c); and it is not necessary for Plaintiff the United
States of America (“the Government”) to file a response to the Motion.

        January 15, 2020 was the deadline for the parties to file both their motions in
limine and to exchange their proposed jury instructions. [Amended Report of Final
Pretrial Conference, Minutes and Order, filed 12/24/19 (dkt. no. 733), at ¶¶ 2.a, 4.a.] The
parties’ memoranda in opposition to any motions in limine were due by January 20, 2020.
[Id. at ¶ 2.b.] Defendant was present at the December 23, 2019 final pretrial conference
during which the magistrate judge informed the parties of these deadlines. [Id. at pg. 1.]
Thus, he was aware of these deadlines for approximately three weeks. In the instant
Motion, Defendant requests an extension of his motions in limine deadline and his
proposed jury instruction deadline to January 17, 2020. [Motion at 1-2.]

I.     Motions in Limine

       Mr. Isaacson states that, on January 15, 2020, Defendant stated he sent
Mr. Isaacson motions in limine by email through the Corrlinks system used at the Federal
Detention Center - Honolulu. [Motion, Decl. of Counsel at ¶ 3.] As of the filing of the
Motion, Mr. Isaacson had not received Defendant’s motions in limine, and Mr. Isaacson
represents that the Corrlinks system often delivers email messages one or two days after
they are sent. [Id.]

       On January 16, 2020, Mr. Isaacson filed “Defendant’s ‘Motion in Limine #2”
(“MIL No. 2”). [Dkt. no. 780.] Exhibit A to MIL No. 2 is a document that Mr. Isaacson
received on January 16, 2020 from Defendant through Corrlinks. [MIL No. 2, Decl. of
Counsel at ¶ 2.] Defendant did not file any other motions in limine. The Government
Case 1:17-cr-00101-LEK Document 821 Filed 01/28/20 Page 2 of 2            PageID #: 7191

filed a timely memorandum in opposition to Defendant’s MIL No. 2 on January 20, 2020.
[Dkt. no. 784.] Because Defendant’s MIL No. 2 was filed only one day after the
deadline, and because the Government was not prejudiced by the delay, Defendant’s
Motion is GRANTED insofar as the Court will consider Defendant’s MIL No. 2, even
though it was not filed by the January 15, 2020 deadline.

       To the extent that the Motion seeks an extension permitting Defendant to file
other motions in limine, the Motion is DENIED. The record reflects that Defendant was
able to file MIL No. 2 on January 16, 2020, and the Motion does not establish why he was
unable to file any other motions in limine by that same date. Therefore, Defendant will
not be permitted to file any further motions in limine.

II.   Jury Instructions

        The Motion states that, as of January 15, 2020, Defendant had “not yet completed
reviewing the Ninth Circuit Model Instructions and [this Court’s] standard instructions
and . . . prepar[ing] his own proposed jury instructions.” [Motion, Decl. of Counsel at
¶ 4.] Defendant did not file any proposed jury instructions. However, the Government
states Mr. Isaacson provided Defendant’s proposed jury instructions on January 17, 2020.
[Government’s Objections to the Def.’s Proposed Jury Instructions, filed 1/22/20 (dkt.
no. 792), at 2.]

       Defendant’s request for an extension of his deadline to exchange his proposed jury
instructions is GRANTED, insofar as the proposed jury instructions provided to the
Government on January 17, 2020 will be considered, provided that Defendant’s stand-
by counsel file those instructions by JANUARY 31, 2020. Defendant’s request is
DENIED to the extent that, absent further order, any other proposed jury instruction
which were not included within Defendant’s January 17, 2020 submission to the
Government will not be considered. The Motion does not establish why Defendant was
unable to provide all of his proposed jury instructions to the Government by January 17,
2020. The Ninth Circuit Model Jury Instructions and this Court’s standard jury
instructions were available to Defendant well in advance of the original January 15, 2020
deadline.

      IT IS SO ORDERED.



Submitted by: Agalelei Elkington, Courtroom Manager
